PER CURIAM:
Tyrone D. Murry appeals the district court’s judgment entered after a jury trial on an employment discrimination claim. Murry also challenges the district court’s order denying his motions to compel and requesting additional discovery. We have reviewed the record, including the tran*266scripts, and find no abuse of discretion or reversible error. Accordingly, we affirm the judgment. Murry v. Jacobs Tech, Inc., No. 1:10-ev-00771-N CT-JEP (M.D.N.C. Apr. 5, 2012; May 8, 2013). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

AFFIRMED.